Citation Nr: 0821174	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-27 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1952 until 
February 1955.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  There is no nexus between the veteran's current bilateral 
hearing loss and a disease or injury in service.

2.  There is no nexus between the veteran's current Meniere's 
disease and a disease or injury in service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to service connection for 
Meniere's disease have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with a May 2005 letter in which the 
RO notified him of what evidence was required to substantiate 
his claims of Meniere's disease, hearing loss and dizziness.  
The letter told him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the veteran in obtaining this evidence.  
Finally, the letter notified the veteran that he should 
submit any relevant evidence in his possession.  This letter 
met the duty to notify the veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, the veteran has substantiated his 
status as a veteran.  The second and third elements of 
Dingess notice were provided in the May 2005 letter.  The 
veteran, however, did not receive notice about what evidence 
was needed to establish a rating or notice regarding an 
effective date until February 2008.  The Court has held that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Because the veteran's claims regarding his bilateral hearing 
loss and Meniere's disease are being denied, and no rating or 
effective date is being assigned, he has suffered no 
prejudice from the deficiency with regard to these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service medical records have 
been obtained.  The veteran has submitted private treatment 
records in support of his claim.  The veteran has been 
afforded a VA examination, and a relevant medical opinion has 
been obtained.   

As there is no indication that there is any outstanding 
pertinent medical evidence, and the veteran has stated that 
he has no additional evidence to provide, the Board may 
proceed with consideration of the veteran's claim.  

Service Connection

The veteran contends that he has developed bilateral hearing 
loss and Meniere's disease as a result of acoustic trauma he 
sustained during active service.  He states that the trauma 
was sustained during his service aboard the USCGC Sebago.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
  
Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Hearing Loss

The veteran's service treatment records demonstrate that in 
January 1952, he underwent an entrance physical examination 
which revealed no relevant physical or hearing abnormalities.  
In January 1955, the veteran underwent a discharge 
examination which revealed no relevant physical or hearing 
abnormalities.  The veteran's treatment records are negative 
for any complaints, symptoms or treatments relating to his 
current claims of hearing loss.

The veteran indicates in his April 2006 Notice of 
Disagreement that his hearing loss has deteriorated since 
2003.

The veteran submitted the results of several hearing 
examinations conducted by his private physicians, including 
examinations conducted in November 2002, March 2004, April 
2004 and May 2004.  The veteran has submitted no treatment 
records prior to 2002.

The veteran was afforded a VA ENT examination in June 2005.  
The air conduction value thresholds for the right ear were 
50, 50, 55, 60, and 65 decibels at the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz.  The left ear had air 
conduction value thresholds of 20, 25, 20, 45, and 50 
decibels at the same frequencies.  Word recognition was 56 
percent for the right ear and 100 percent for the left ear. 
As these results show that both ears have an auditory 
threshold of over 40 decibels, the veteran has a current 
hearing loss disability as defined by VA regulations.  
38 C.F.R. § 3.385.

However, in order for the veteran's hearing loss to be 
recognized as service connected, the condition must be known 
to have been present on active duty, and specifically at a 
time in which the veteran was first exposed to hazardous 
noise.  The veteran's service treatment records demonstrate 
normal hearing and are negative for any complaints of hearing 
loss.  The veteran has submitted no medical evidence that 
either attributes his current bilateral hearing loss with in-
service acoustic trauma or demonstrates that he has 
experienced hearing loss while in service.

The veteran contents that his bilateral hearing loss is 
related to acoustic trauma he experienced during service, but 
as a lay person, he is not qualified to express a competent 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Based on the lack of evidence of an in-service acoustic 
trauma, the Board finds that a preponderance of the evidence 
is against finding a nexus between the veteran's current 
bilateral hearing loss and active service.  That being the 
case, the preponderance of the evidence is against the claim 
and it must denied.  38 U.S.C.A. §5107(b)(West 2002).

Meniere's Disease

As previously stated, the veteran's entrance and discharge 
physical examinations revealed no relevant abnormalities.  
The veteran's in-service treatment records are negative for 
any complaints, symptoms or treatments relating to Meniere's 
disease, vertigo, or dizziness.

The veteran's post-service medical records indicate that in 
November 2002, he reported to his private otolaryngologist 
that he first experienced vertigo in August 2002.  In March 
2004, the veteran returned to a private otolaryngologist 
complaining of vertigo.  The veteran also reported a family 
history of vertigo during that examination.  Following three 
audiograms and a complete physical examination, the veteran 
was diagnosed with Meniere's disease and advised of dietary 
and driving restrictions.

The veteran has a present disability as he has been diagnosed 
by his private otolaryngologist with Meniere's disease.  
However, as was the case with the veteran's bilateral hearing 
loss, the veteran has submitted no medical evidence that 
either attributes his current Meniere's disease with an in-
service disease or injury, or demonstrates that he suffered 
from Meniere's disease while in service.  The veteran's 
service treatment records are negative for any complaints, 
symptoms or treatments for Meniere's disease, dizziness or 
vertigo.  The veteran reported that his symptoms first 
appeared in 2002, and no medical evidence has been submitted 
demonstrating that the veteran suffered from this disability 
prior to that time.

The veteran contents that his Meniere's disease is related to 
acoustic trauma he experienced during service, but as a lay 
person, he is not qualified to express a competent medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Based on the lack of evidence of an in-service acoustic 
trauma, disease or other injury, the Board finds that a 
preponderance of the evidence is against finding a nexus 
between the veteran's current Meniere's disease and active 
service.  That being the case, the preponderance of the 
evidence is against the claim and it must denied.  38 
U.S.C.A. §5107(b)(West 2002).










ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for Meniere's disease is 
denied.






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


